Citation Nr: 0430988	
Decision Date: 11/22/04    Archive Date: 11/29/04	

DOCKET NO.  02-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1952 to September 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board for final appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2000 
rating decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in February 2004 notified the veteran 
of the substance of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the notice of the VCAA provided 
to the veteran was provided after the initial unfavorable 
decision in this case contrary to the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, in 
a similar case regarding the timing of the VCAA notice the 
United States Court of Appeals for Veterans Claims held that 
in such situations the claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
this case, the notice was provided to the veteran by way of a 
letter dated in February 2004 with attachments and the RO 
subsequently reviewed the veteran's claim, continued the 
denial of the benefit sought on appeal and issued a 
Supplemental Statement of the Case.  This would appear to 
satisfy the notification requirements of the VCAA.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran has submitted statements from VA and 
private physicians and the veteran has been afforded VA 
examinations in order to assess the severity of his 
disabilities and his need for aid and attendance of another 
person.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtain in order to fairly decide his claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete and the case is 
ready for appellate review.

Background and Evidence

A statement from a VA physician dated in June 2000 indicated 
that the veteran was disabled from leg weakness and poor 
standing and walking balance resulting from both neuropathy 
and cervical myelopathy.  The physician indicated that the 
disability was expected to be permanent.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
August 2000 the veteran related that as of November 1998 his 
wife no longer worked and that because of his permanent 
disability she had to care for him full time.  

A report of a VA general medical examination performed in 
November 2000 related that the veteran was able to walk 
three-quarters of a block before he had to stop due to pain 
and weakness.  It was noted that the veteran was unable to go 
up and down his stairs with out assistance easily at home, 
but he was able to get in and out of chairs and could shower, 
dress and perform toilet activities without assistance.  The 
examiner recorded that the veteran was able to get about with 
his cane but could not accomplish short trips without 
problems.  Physical examination of the extremities was 
unremarkable.  Range of motion of the cervical spine was 
noted to be limited in some planes by pain, fatigability or 
weakness.  The diagnosis following the examination was 
cervical myelopathy.  The examiner offered an opinion that 
the veteran did not need aid and attendance at the present 
time.  

A report of a VA psychiatric examination performed in 
November 2000 shows that on mental status examination the 
veteran was noted to be friendly and cooperative during the 
interview.  He was oriented to person, place and time and 
spoke clearly.  His answers were coherent and relevant and 
his affect demonstrated a full range, but his mood was one of 
depression.  He was noted to be able to maintain personal 
hygiene and his memory for recent and remote events was good.  
The diagnosis following the examination was a depressive 
disorder and the global assessment of function score was 60.

A report of a VA neurological examination performed in 
November 2000 shows the veteran presented with neurological 
complaints that included walking and balance difficulties.  
The veteran described some weakness in his hands.  On 
physical examination the veteran had a reasonably good range 
of motion of his cervical spine although there was mild pain 
on extremes of motion.  Examination of the lower back was 
limited and the veteran had mild ability with flexion and 
extension without pain.  Motor examination was normal 
throughout, but there was some atrophy in the dorsal 
interosseous muscles of the right hand compared to the left.  
Strength of the left arm was 5/5 throughout and approximately 
5/5 in the right arm with finger and thumb abduction 
described as 4/5 compared to the left.  There was slight 
weakness in dorsiflexion and eversion of both feet.  The 
diagnoses following the examination were cervical myelopathy 
affecting balance and right hand function was consistent with 
C8 type radiculopathy rather than ulnar neuropathy.  The 
veteran was also diagnosed with mild lower extremity 
peripheral neuropathy with numbness and tingling and some 
mild weakness in the feet.  

A rating decision dated in December 2000 granted a permanent 
and total disability evaluation for pension purposes.  
Disabilities considered for pension purposes included 
cervical myelopathy with right hand weakness, evaluated as 
60 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling and a depressive disorder, evaluated 
as 10 percent disabling.

An October 2001 statement from Giri T. Gireesan, M.D., 
relates that the veteran was seen with complaints of pain in 
the lower back area with radiation to both of the lower 
extremities.  It was noted that the veteran walked with a 
cane.  Following the examination the diagnosis was lumbar 
spinal stenosis with lower back pain and lower extremity 
pain.  Dr. Gireesan related that he felt the veteran's wife 
should stay at home and help him out to deal with his back 
pain as well as his significant impairment of his activities.

The veteran presented testimony at a hearing before the BVA 
at the RO in May 2003.  At that hearing the veteran offered 
testimony concerning the nature of his impairments and the 
assistance he obtained from his wife.  The veteran testified 
that he was able to attend to the needs of nature, take a 
bath and dress himself without assistance, although the 
veteran indicated that his wife helped him in and out of the 
tub.  The veteran testified that he had difficulty with 
stairs in his home.  The veteran indicated that he had no 
problems feeding himself even with weakness in his hands.  

A report of a VA aid and attendance examination performed in 
March 2004 indicates that the veteran's claims file as well 
as clinical records had been reviewed.  At that examination 
the veteran reported that he had noted a gradual onset of 
difficulties in his upper extremities beginning in 1999 and 
that these symptoms had gradually worsened.  The veteran 
reported moderately severe impairment of strength in both 
upper extremities, both proximately and distally to include 
the grip.  The veteran stated that he was able to make a full 
closed and functional fist and his range of motion at the 
elbow, wrist and hands was normal.  In terms of functional 
capability the veteran was able to dress himself 
independently, but stated that it took him a long time to do 
so.  He was able to use the bathroom and bathe independently 
and he was able to eat without assistance.  The veteran was 
able to keep himself clean and presentable and toiletry 
activities, such as shaving, brushing the teeth and combing 
his hair, were independently performed.  The veteran had 
difficulty picking up small objects but had no significant 
difficulty in holding and grasping larger objects.  With 
respect to the veteran's lower extremities, it was noted that 
the veteran was able to walk approximately one block with the 
assistance of a cane and that he climbed stairs with great 
difficulty and needed to rest after climbing five steps.  

On physical examination the veteran was noted to have driven 
to the examination alone and the examiner commented the 
veteran was not hospitalized or bedridden.  His vision was 
adequate with glasses for reading.  He was capable of 
managing his own affairs.  The examiner commented the veteran 
had some instability of gait due to neuropathy and that 
because of this impairment instability and mobility he was 
limited in his ability to protect himself against the hazards 
of his daily environment.  The examiner commented that the 
veteran was able to drive an automobile alone and leave his 
home independently at will.  On physical examination the 
veteran's gait and station was somewhat tentative but 
otherwise within normal limits.  Strength in the lower 
extremities was described as 5/5, although there was some 
decrease in pin, temperature and light touch below the ankles 
bilaterally.  On physical examination of the upper 
extremities there were no signs of deformity and no localized 
tenderness or swelling of the joints of the shoulder, elbow, 
wrist or small joints of the hand.  Grip strength of the 
right hand was described as 5/5 and in the left hand as 
4.5/5.  Strength in the elbow and shoulder was 5/5.  The 
range of motion of the elbows, shoulders and wrists were 
reported.  Following the examination the pertinent diagnosis 
and conclusion was that the veteran did not require the aid 
and attendance for activities of daily living and that he was 
able to leave home alone, drive a car, dress and undress 
himself, keep himself ordinarily clean and presentable and 
feed himself.  

Law and Analysis

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

At the outset of the analysis, the Board notes that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  The Board also finds 
that the evidence shows that the veteran does not require the 
assistance of another person to perform activities of daily 
living, such as feeding or dressing himself, keeping himself 
ordinarily clean and presentable or tending to the wants of 
nature.  

In this regard, VA examinations performed in November 2000 
and March 2004 clearly demonstrate that the veteran is able 
to feed and dress himself, keep himself ordinarily clean and 
presentable and tend to the wants of nature.  The veteran 
testified as much at his hearing before the BVA in May 2003.  
While the examiner who performed the March 2004 examination 
suggested that the veteran was limited in his ability to 
protect himself against the hazards of his daily environment, 
the evidence clearly shows that the veteran, while needing a 
cane for assistance in ambulation is able to traverse 
independently and leave his home at will.  For example, the 
veteran was able to drive himself to the March 2004 VA 
examination.

Based on this record, the Board finds that the veteran is not 
shown to be helpless or so nearly helpless as to require the 
aid and attendance of another person.  Therefore, entitlement 
to special monthly pension on account of being in need of the 
aid and attendance of another person is not established.


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the Boa's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



